Citation Nr: 1505021	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date for the transfer of educational benefits under the post-9/11GI Bill (38 U.S.C.A. Chapter 33).


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse and S.N.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The appellant is the spouse of a Veteran who has received a transfer of 24 months of full-time education benefits effective March 30, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this case now resides with the VA RO in St. Louis, Missouri.

In July 2013 the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the transcript is of record.  Also testifying was S.N., a coach in the education division.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDING OF FACT

The VA has the authority to determine the beginning date of an award of educational assistance and the Veteran has the authority to modify a transfer of entitlement at any time with respect to unused transferred entitlement.


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the criteria for modification of the transfer of entitlement in order to provide a beginning date of August 1, 2009, have been met.  38 U.S.C.A. Chapter 33 (West 2014); 38 C.F.R. §§ 21.9570, 21.9625 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to VA regulations an individual entitled to educational assistance under 38 U.S.C. chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent.  38 CF.R. § 21.9570.

In this case, the Veteran properly transferred 24 months of entitlement to his spouse, the appellant.  

A letter dated in July 2012 notes that the benefits were transferred beginning March 30, 2011.

The appellant filed a notice of disagreement, dated July 2012, explaining that her husband had submitted the paperwork in January 2011 for the transfer, and that multiple sources had explained to them that the entitlement could be backdated to August 2009.

A November 2012 statement of the case explains that the Department of Defense, not the VA, determines eligibility with regard to the transfer of entitlement provision.  According to Department of Defense records the Veteran's eligibility to transfer was established March 30, 2011, and thus the benefits could not be paid at an earlier date.  The statement of the case asks the appellant and Veteran to contact the Department of the Defense directly.

In the July 2013 hearing a VA education coach testified that the Veteran had simply written down an incorrect date on his form to transfer benefits.  The education coach noted that the VA is "locked in" by that information and that the Veteran should "go back into that system and attempt to change the start date and that would resolve this issue."

After a review of the file and the applicable regulations, the Board finds that an earlier date for the transfer of entitlement is warranted.

There is no question as to whether the Veteran is eligible to transfer benefits, or as to whether the appellant is an eligible dependent to receive such entitlement.  The only question is what date the entitlement begins.

The regulations specifically stated that "VA will determine the beginning date of an award or increased award of educational assistance under this section, but in no case will the beginning date be earlier than August 1, 2009."  38 C.F.R. § 21.9625.

If a spouse is eligible for transferred entitlement, the beginning date of the award will be no earlier than the latest of the following dates - the date the Secretary of the military department concerned approves the transferor to transfer entitlement, the date the transferor completes 6 years of service in the Armed Forces, the date the transferor specified in his or her designation of transfer, or the date the spouse first meets the definition of a spouse.  38 C.F.R. § 21.9625.

Here, as discussed above, the Veteran has testified that he wrote the incorrect date for the designation of the transfer.  The VA education coach also testified that this incorrect date affected the date that the Secretary of the military department concerned approved the transferor to transfer entitlement.

The actual document submitted by the Veteran to the Department of Defense is not of record.  The Board has considered a remand in this case to obtain the document; however, due to the de minimis nature of the claim, the Board finds that a remand would cause an unnecessary delay for the appellant and the Veteran. 

The regulations state that the transferor may modify the designations he or she made at any time by submitting written notice to both the Secretary of Veterans Affairs and the Secretary of the military department concerned that initially approved the transfer.  38 C.F.R. § 21.9570.

There is no record of written notice to the Secretary of the military department concerned.  However, both the VA education coach and the Veteran testified that they were working to correct the problem with the Department of Defense.

Again, the Board has considered a remand in order to ensure that the appropriate development has taken place.  However, due to the de minimis nature of the claim ($2,946.80), and that a remand would more than likely simply lead to a grant of this claim following action by the Department of Defense (that could take years) the Board finds that a remand is avoidable and, giving the benefit of the doubt to the appellant, grants the claim for an earlier effective date for the date of transfer of entitlement.

ORDER

An earlier effective date for the date of transfer of education benefits is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


